Citation Nr: 1742689	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected unspecified depressive disorder.  

2.  Entitlement to an effective date earlier than July 1, 2013 for the award of service connection for unspecified depressive disorder.

3.  Entitlement to service connection for incontinence.

4.  Entitlement to service connection for a pelvis disability, to include as secondary to service-connected disability.

5.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected disability.

6.  Entitlement to service connection for degenerative arthritis, right knee, to include as secondary to service-connected disability.

7.  Entitlement to service connection for degenerative joint disease, right hip, to include as secondary to service-connected disability.

8.  Entitlement to service connection for degenerative joint disease, left hip, to include as secondary to service-connected disability.

9.  Entitlement to a temporary total disability rating for right knee partial knee replacement.  

10.  Entitlement to an increased disability rating in excess of 30 percent for service-connected left femoral osteotomy residuals, including left leg length discrepancy and external rotation of the left lower extremity with valgus deformity.

11.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from November 1963 to November 1965, to include service in the Republic of Vietnam.  He was awarded a Combat Infantryman Badge, among other commendations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office. 

The Veteran and his attorney indicate he does not want a hearing related to this appeal and have waived review of evidence submitted on the Veteran's behalf since the last adjudication of these matters.  38 C.F.R. § 20.1304 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased disability rating in excess of 30 percent for service-connected left femoral osteotomy residuals and entitlement to service connection for a bilateral shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's unspecified depressive disorder was manifested by symptoms including depression, sleep impairment and difficulty motivating himself, which were at most productive of occupational and social impairment with occasional decrease in work efficiency.  

2.  A claim of entitlement to service connection for unspecified depressive disorder was not received by VA prior to July 1, 2013.  

3.  The probative, competent evidence is against a finding that the Veteran's incontinence is related to active duty service or to a service-connected disability.

4.  The Veteran's pelvic pain is a symptom of his already service-connected left femoral osteotomy residuals.  There is no separate disability manifested by pelvic pain.

5.  The probative, competent evidence is against a finding that the Veteran has a current left foot disability for service connection purposes.  

6.  The probative, competent evidence is against a finding that the Veteran's right knee, right hip, or left hip disabilities are related to active duty service or to a service-connected disability.  

7.  The Veteran is not service-connected for a right knee disability.  


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for an initial disability rating in excess of 30 percent for service-connected unspecified depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9434 (2016).    

2.  The criteria for an effective date earlier than July 1, 2013 for the award of entitlement to service connection for an unspecified depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

3.  The criteria for entitlement to service connection for incontinence have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  

4.  The criteria for entitlement to service connection for a pelvic disability that is separate and distinct from the Veteran's already service-connected left femoral osteotomy residuals have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.

5.  The criteria for entitlement to service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.

6.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.   

7.  The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.   

8.  The criteria for entitlement to service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310. 

9.  The criteria for entitlement to a temporary total disability rating for right knee partial knee replacement have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 4.29 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 U.S.C.A. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during the periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM (DSM-5).  In this case, however, the DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran's service-connected unspecified depressive disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides:

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected unspecified depressive disorder is rated as 30 percent disabling from July 1, 2013.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity in most areas.  

In this case, the Veteran has not had significant mental health treatment despite his symptoms.  He sought treatment at VA a few times but his treatment was limited to medication management.    

In May 2015 the Veteran underwent VA examination in connection with his claim.  At the time he reported having depression since 1997, mainly due to his hip surgery with corresponding pain and loss of function.  He also described prior stressors of divorce and alcoholism.  The Veteran asserted that he had a depressed mood and poor energy, and that he was losing weight without trying to do so.  During the mental status examination the Veteran was noted to have a depressed mood and flat affect, and he was unable to make eye contact.  He also reported chronic sleep impairment and disturbance of motivation and mood.  The VA examiner noted that the Veteran's short term memory appeared impaired; this impairment was described by the examiner as mild memory loss, such as forgetting names, directions, or recent events.  The Veteran denied having any suicidal or homicidal ideation.  The VA examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

After this examination the Veteran reported some depression symptoms to his private treatment provider, but there was no evidence of any counseling or medication adjustment.  He was referred for psychological treatment in March 2016, but there is no evidence that he followed-up on the referral.  

The Board finds that throughout the duration of the appeal, the Veteran's symptoms did not produce functional impairment that more nearly approximate the criteria for a rating in excess of 30 percent.  Specifically, the Board notes that the Veteran's thought process was noted to be logical and goal-directed, and he denied having any suicidal or homicidal ideation.  He was able to cooperate with the treatment providers and describe his symptoms, and there was no evidence of any symptom flare-ups.  The Veteran seemed to do well with his mental health medication, as evidenced by his own statements that his symptoms increased without the medication.  The evidence also shows that he seemed to have more symptoms in response to situational stressors, such as his surgery.  There is no evidence that the Veteran is unable to perform his activities of daily living due to mental health symptoms.  The Board finds that although he has continued depression symptoms and reported memory problems, they are the type contemplated for in the 30 percent disability rating.  

While the Board acknowledges that the Veteran reported having difficulty sleeping, a loss of motivation, and unintentional weight loss, and the examiner noted a flat affect; the Board finds that those symptoms were not productive of functional impairment that more nearly approximated occupational and social impairment with reduced reliability and productivity.  To that extent, the Veteran was assessed with mild symptoms throughout the duration of the appeal.  In addition, even when considering all of the symptoms above, the VA examiner still found that the overall level of impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence is consistent with a finding of a 30 percent disability rating for unspecified depressive disorder.  Therefore, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 30 percent.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Other Considerations

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Generally, the effective date of an evaluation and award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

In an August 2016 rating decision, the AOJ granted entitlement to service connection for an unspecified depressive disorder, effective July 1, 2013, the date of receipt of the Veteran's attorney's first correspondence pertaining to depression. The Veteran has appealed the effective date assigned by the AOJ.  

The record on appeal shows that on July 1, 2013, the AOJ received what was interpreted as the Veteran's informal claim for entitlement to service connection for an unspecified depressive disorder.  This date is the first communication pertaining to a depression claim; the record on appeal contains no indication otherwise that the Veteran filed an earlier claim.  The Veteran's attorney has contended that the Veteran had a depression claim that was previously adjudicated with an effective date of October 2001, based on language in an August 2011 rating decision.  However, the language in that August 2011 rating decision mentioning a mental health claim was an administrative error.  In fact, in the October 2001 application the Veteran asserted that his hip, back, pelvis, and leg were "out of whack"- there was no mention of a mental health disability.  

The Board notes that the Veteran is currently service-connected for seven other disabilities, and it is a reasonable inference that he could have instituted a claim for entitlement to service connection for depression prior to July 2013 if he had wanted to do so.  Moreover, the Veteran has filed multiple other claims over the years, and the record is voluminous; yet there is no evidence of a depression claim prior to July 1, 2013.

As set forth above, the AOJ has assigned an effective date of July 1, 2013, for the award of service connection for unspecified depressive disorder, corresponding to the date of receipt of the Veteran's claim for depression.  The Veteran has pointed to no earlier claim, formal or informal, and a review of the record reveals no communication which could be construed as a claim of service connection for this disability prior to July 1, 2013.  See 38 C.F.R. §§ 3.151, 3.155 (2014).  

Again, the law clearly provides that the effective date of an award of compensation based on an original claim shall not be earlier than the date of receipt of that claim. In this case, the Veteran's informal claim of entitlement to service connection for depression was received by VA on July 1, 2013, the effective date currently assigned.  For the reasons discussed above, there is no legal basis for an effective date earlier than July 1, 2013, for the award of service connection for an unspecified depressive disorder.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Additionally, establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

Incontinence

The Veteran essentially contends that he is totally incontinent and that he cannot control his bowels.  He has asserted that he cannot leave the house because of having accidents.  His treatment notes show complaints of urinary pain and frequency.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with incontinence.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to another service-connected disability.

Service records do not show that the Veteran had any diagnosis of, or treatment for, incontinence during active duty service.  Indeed, in most of his service treatment records he reported being in a healthy condition other than some musculoskeletal problems.  His separation examination was normal, to include evaluation of the abdomen, endocrine system, gastrointestinal system, and anus and rectum, and did not show any evidence of any ongoing urinary or bowel complaints.  

Moreover, the Veteran has not reported that his urinary incontinence is due to one of his service-connected disabilities, nor has this been stated elsewhere in the record.  This is noteworthy, as the Veteran has reported that many of his other musculoskeletal disabilities were due to his service-connected left femoral osteotomy residuals, but this disability was not mentioned by the Veteran or any of his other treatment providers or evaluators as having a nexus.  

The Veteran began complaining of urinary and bowel incontinence within the last 10 years, more than 35 years after separation from service.  He submitted a buddy statement from C.B. in 2014 that stated that the Veteran had been having trouble with urinary and bowel incontinence for several months, and that he had witnessed the Veteran's incontinence.  

The only evidence suggesting a disability related to service or to a service-connected disability consists of lay statements from the Veteran and his buddy.  The Board finds that the Veteran has a current incontinence disability, but the objective medical evidence is insufficient to determine a nexus between the current disability and active duty service or another service-connected disability.  This is supported by the Veteran's normal separation examination that showed no difficulties with his endocrine or gastrointestinal systems.  

The Veteran was not provided a VA examination for this claim; he was contacted to schedule a VA examination and he did not respond.  Regardless, the Board finds that the evidence is sufficient to make a determination without the VA examination.  

Generally, a VA medical examination is required for a service connection claim only when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The record demonstrates the Veteran has a current disability of incontinence.  But as the evidence does not demonstrate that an in-service event, injury, or disease occurred relevant to his current disability, the Board finds that a VA examination is not necessary to make a determination on the merits.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of entitlement to service connection for incontinence.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

Pelvis

In this case, the Veteran has asserted that he has a pelvic disability related to his service-connected left femoral osteotomy residuals.  The Veteran reported that his hips began hurting after his surgery in 1997 and that when he lost an inch of his leg this caused him rotational abnormality.  

The Board finds that the probative, competent evidence is against a finding that the Veteran has a disability manifested by pelvic pain separate from the symptoms of his already service-connected left femoral osteotomy residuals.  Pain and difficulty ambulating are symptoms of his left femoral osteotomy residuals and are already considered as part of his disability rating for his left femoral osteotomy residuals.  There is no indication of a separate, distinct disability or diagnosis related to the pelvis that is separate and apart from his already service-connected left femoral osteotomy residuals.  This was noted during the April 2012 VA examination, in which the VA examiner noted these symptoms but did not determine there were separate disabilities outside of his service-connected disability.  Thus, there is essentially no diagnosis for the purposes of a service connection analysis, as this claim is essentially one for service connection for a symptom of a disability, rather than a disability on its own.  Absent a diagnosis of a disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, the diagnosed disability, of which these symptoms are encompassed, has already been service-connected.  The rating schedule considers the Veteran's pain as part of that disability.  While these symptoms could be separately rated under certain circumstances, such as indicated by the rating schedule, the medical evidence does not demonstrate the presence of pelvic disability upon which to assign a separate diagnosis for the symptoms apart from the already service-connected left femoral osteotomy residuals.  Accordingly, the claim for service connection on a separate basis must be denied.

Left foot

The Veteran has asserted that he has a left foot disability that stemmed from his left hip disability or left ankle disability.  He testified at a regional office hearing that he would ruin shoes because of the angle of his legs and knees, and that the shoes would "go over".  He asserted that if he tried to walk any distance his left foot hurts, and that he had to buy larger shoes for the left foot and left foot shoe lifts.  

When seeking service connection, the threshold requirement is that the Veteran demonstrates a current disability at some point during the pendency of the appeal.  In the absence of competent evidence showing a current disability, service connection cannot be established.  See Brammer, 3 Vet. App. at 225.  

Preliminarily, the Board notes that the Veteran's treatment records throughout the period on appeal reflect no definitive diagnosis of a left foot disability.  In March 2012 the Veteran underwent VA examination in connection with his claim.  At the time the Veteran reported having left foot pain prior to his knee surgery, but that this problem had resolved and that he was no longer symptomatic in the left foot as the surgery had corrected his alignment.  During the physical examination the Veteran had no evidence of Morton's neuroma, metatarsalgia, hammertoes, hallux valgus, hallux rigidus, pes cavus, or bilateral weak foot.  The VA examiner concluded that while the Veteran may have had a left foot problem that he attributed to his service-connected left femoral osteotomy residuals, he no longer had this condition since his knee replacement and foot pain was no longer an issue.  The VA examiner concluded that the Veteran's left foot was completely asymptomatic.

The Board notes that the Veteran contested these findings and reported that he still had left foot pain when walking long distances and that he required special shoes for the left foot.  These statements have been considered, but the Board finds that the Veteran did not seek additional treatment for a left foot disability, and a left foot disability was not diagnosed.  Simply stated, the best evidence, but by no means all the evidence, indicates that the Veteran does not have a current diagnosis of a left foot disability.  

The Board recognizes the Veteran's assertions that he has a left foot disability related to his service-connected left femoral osteotomy residuals.  While the Board has considered that the Veteran is qualified to make a lay statement regarding his disability, the evidence does not show that the Veteran has specialized education, training, or experience that would qualify him to diagnose a left foot disability.  In this regard, the diagnosis of a left foot disability requires specialized testing and interpretation of such results.  Accordingly, the Veteran's statements are given limited weight in comparison to the VA examination, which is negative to the Veteran's claim.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1110 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of a left foot disability it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for a left foot disability is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Right knee and hips

In this case, the Veteran has asserted that he has a right knee disability and bilateral hip disability related to his service-connected left leg disabilities.  Specifically, he has asserted that his left leg disabilities have caused him to have a limping gait and that overcompensating for his left lower extremity disabilities has caused pain in the right side, to include his right hip and right knee, as well as his left hip.  

Service treatment records show no complaints, diagnosis, or treatment related to the right knee or hips.  On examination at separation the lower extremities and musculoskeletal system were normal.  Disability of the right knee and hips is not shown to be present until many years after separation from service.  Thus, service connection on a direct basis cannot be awarded.  

The Board next turns to the issue of secondary service connection.  As noted, secondary service connection requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen, 7 Vet. App. 439.  

The Veteran has been diagnosed with degenerative joint disease of the hips and right knee, which was noted in the March 2012 VA examination report.  At the time, the VA examiner opined that the hip and right knee disabilities were likely due to age-related degeneration and not aggravated by service-connected disability.  The examiner explained that the left leg abnormality would be insufficient to cause advanced arthrosis of the knee or hips and given the proximity of his knee and hip complaints to his original injury the examiner would suggest that there was significant preexisting knee and hip pathology.  As far as aggravation, the examiner opined that the Veteran only has a one inch leg length discrepancy and this can be compensated for.  

The Board acknowledges the Veteran's report of hip and right knee pain since his left leg surgery.  However, while the Veteran is competent to relay observable symptomatology such as pain, he is not competent as a lay person to diagnose a disability such as arthritis or to determine the etiology of his pain as these are complex medical matters.  Moreover, the Veteran's complaints of pain were considered by the examiner who found it significant that the Veteran's complaints resulted so quickly after the surgery.  In the examiner's opinion this was evidence that the onset of right knee and hip disabilities pre-dated the surgery.  The examiner also explained that the residuals of the surgery were such that the Veteran could compensate for them without aggravating any right knee or hip disabilities.  The Board affords the VA opinion high probative value as it was made by a medical professional after examination of the Veteran and in consideration of the relevant history, including the Veteran's lay statements.  In addition, a clear rationale was provided for the conclusions reached.  There is no evidence in significant conflict with the examiner's opinions.  As a result, the adverse opinions are the most probative evidence of record and the preponderance of the evidence is against the claims.  Thus, the claims must be denied.  

Temporary Total Rating

As service connection has not been awarded for a right knee disability, the Veteran is precluded from receiving a temporary total rating as a result of right knee surgery.  38 C.F.R. § 4.29.  Thus, this claim must be denied.  




ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected unspecified depressive disorder is denied.

Entitlement to an effective date prior to July 1, 2013 for service-connected unspecified depressive disorder is denied.

Entitlement to service connection for incontinence is denied.

Entitlement to service connection for a pelvis disability is denied.

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for degenerative arthritis, right knee, is denied.

Entitlement to service connection for degenerative joint disease, right hip, is denied.

Entitlement to service connection for degenerative joint disease, left hip, is denied.

Entitlement to a temporary total disability rating for right knee partial knee replacement is denied.  


REMAND

Regrettably, a remand is necessary for proper development of the issues of entitlement to an increased rating for service-connected left femoral osteotomy residuals, entitlement to service connection for the bilateral shoulders, and for the issue of entitlement to a temporary total disability rating for the right knee.

As it pertains to the claim of entitlement to an increased rating for service-connected left femoral osteotomy residuals, the Board notes that the Veteran and his attorney have asserted in treatment notes that his left femoral osteotomy residuals have worsened since the most recent VA examination performed in March 2012.  

Specifically, in January 2016 the Veteran reported that he has to turn his knee the wrong way, which causes him to limp, and that he has been in severe constant chronic pain.  He reported that he was unable to do simple chores like putting on socks and shoes without having difficulty.  He reported that he could not finish tasks because of pain or lack of energy to do so.  He reported being unable to take morning walks because of his hip problems.  Moreover, when the Veteran sought treatment for his hip disability in March 2016 he asserted that his pain was increasing even on daily activities and that he was encouraged to enroll in physical therapy and occupational therapy for the hips.    

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, remand is appropriate to determine the current severity of the Veteran's service-connected left femoral osteotomy residuals in light of his lay statements describing a worsening condition.  

As it pertains to the issue of entitlement to service connection for a bilateral shoulder disability, the Board notes VA examination has not been performed in connection with this claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon, 20 Vet. App. at 83.  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the Veteran has reported having bilateral shoulder pain, although he has reported that it is related to his service-connected left femoral osteotomy residuals.  Nonetheless, there are several indications in the Veteran's service treatment records that he had shoulder pain during service.  Namely, in May 1964 he reported having shoulder pain for many months.  Chronic shoulder pain was also noted in November 1965.  In July 1967 the Veteran reported having a sore shoulder and he sought treatment for this.  This evidence suggests that the Veteran may have a current bilateral shoulder disability that may be associated with his service.  Therefore on remand the Veteran should be scheduled for a VA examination to determine whether there is a nexus between the Veteran's current shoulder disability and active duty service.  Given that the Veteran has also asserted that his shoulder disability is related to his service-connected left femoral osteotomy residuals, the VA examiner should also provide an opinion as to whether there is a nexus between any current shoulder disability and his service-connected left femoral osteotomy residuals.

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from May 2015 to present, as well as any private treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record relevant VA treatment records for the Veteran dated from May 2015 to present, as well as any outstanding private treatment records identified by the Veteran.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified in writing.  

2.  After all development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left femoral osteotomy residuals.  The examiner should review the claims file and perform all appropriate tests and diagnostics.  All pertinent symptomatology and findings must be reported in detail.  The VA examiner should address the amount of left leg shortening.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral shoulder disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bilateral shoulder disability began in service, was caused by service, or is otherwise related to service   This opinion should consider the Veteran's lay statements and service treatment records noting that he had shoulder pain during service.  The VA examiner should also determine whether the Veteran's shoulder disability is (i) caused or (ii) aggravated by his service-connected left femoral osteotomy residual disability.

In providing the requested opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, is requested.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims for entitlement to an increased rating for service-connected left femoral osteotomy residuals and entitlement to service connection for a bilateral shoulder disability.  If any benefits sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


